06/29/2017
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs May 2, 2017

               STATE OF TENNESSEE v. WILSON J. B. JONES

                 Appeal from the Criminal Court for Shelby County
                  No. 88-00798       Carolyn W. Blackett, Judge
                     ___________________________________

                           No. W2016-01550-CCA-R3-CD
                       ___________________________________

Wilson J. B. Jones, the Defendant, filed a Tennessee Rule of Criminal Procedure 36.1
motion for relief from an allegedly illegal sentence. The trial court found that the motion
failed to state a colorable claim because the Defendant’s sentence had expired and
dismissed the motion. The Defendant “concedes that his sentences have expired” and
acknowledges that our supreme court in State v. Brown, 479 S.W.3d 200 (Tenn. 2015),
“held that Rule 36.1 does not authorize the correction of expired illegal sentences.” The
judgment of the trial court is affirmed.


 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the court, in which ALAN E.
GLENN and J. ROSS DYER, JJ., joined.

Patrick E. Stegall, Memphis, Tennessee, for the appellant, Wilson J. B. Jones.

Herbert H. Slatery III, Attorney General and Reporter; David H. Findley, Senior Counsel;
Amy P. Weirich, District Attorney General; for the appellee, State of Tennessee.


                                       OPINION

       The Defendant, on March 24, 2015, filed a “Motion to Correct Illegal Sentence
Pursuant to Tennessee Rules of Criminal Procedure 36.1” (Rule 36.1 motion). At that
time, the Defendant was incarcerated in the Federal Correctional Institute in Forrest City,
Arkansas. On April 6, 2015, the trial court appointed counsel, and an amended motion
was filed. On June 29, 2016, the trial court, after finding that the Defendant’s sentences
had expired, dismissed the Rule 36.1 motion.
       According to the Rule 36.1 motion, the Defendant was transferred from Shelby
County Juvenile Court to be tried as an adult for the offenses of robbery with a deadly
weapon in case number 88-00798 and burglary in case number 88-00799. The Defendant
was arrested for third degree burglary while released on bail for the above two offenses.
On June 14, 1988, the Defendant pleaded guilty to robbery in case number 88-00798 and
second degree burglary in case number 88-00799 and was sentenced to concurrent five-
year sentences on each conviction to be served in the “local workhouse.” While serving
the five-year sentence, the defendant escaped. Pursuant to a second negotiated plea
agreement, the Defendant was sentenced to three years for third degree burglary in case
number 88-03912 to be served concurrently with the five-year sentences for robbery and
second degree burglary, and the Defendant was sentenced to one year for escape in case
number 88-05596 to be served consecutively to the other three convictions. For the
purposes of this appeal, we will accept as true the Defendant’s claim that the three-year
sentence for third degree burglary conviction in case number 88-03912 was required to
be served consecutively to the previously imposed five-year sentences pursuant to
Tennessee Code Annotated section 40-20-111(b) and Tennessee Rule of Criminal
Procedure 32(c)(3)(C) and was, therefore, an illegal sentence.

       However, the Defendant concedes that his sentences have expired and
acknowledges that our supreme court in State v. Brown, 479 S.W.3d 200, 202 (Tenn.
2015), “held that Rule 36.1 does not authorize the correction of expired illegal
sentences.” The Court of Criminal Appeals is an intermediate appellate court, and as
such, we are bound by Tennessee Supreme Court precedent. State v. Pendergrass, 13
S.W.3d 389, 397 (Tenn. Crim. App. 1999); State v. Jacqueline Crank, No. E2012-01189-
CCA-R3-CD, 2013 WL 5371627, at *6 (Tenn. Crim. App. Sept. 26, 2013), aff’d, 468
S.W.3d 15 (Tenn. 2015) (“[W]e are bound by Tennessee Supreme Court precedent to
consider pretermitted the issue” of the constitutionality of an act.); Michael Eugene
Sample v. State, No. 02C01-9505-CR-00131, 1996 WL 551754, at *10 (Tenn. Crim.
App. Sept. 30, 1996); (“As an intermediate appellate court, we are bound to follow our
supreme court precedent…”); Jean McDaniel v. Nancy Smith, No. 03A01-9409-CV-
00332, 1994 WL 705268, at *1 (Tenn. Ct. App. Dec. 15, 1994) (affirming the trial court’s
decision in a memorandum opinion because the intermediate appellate courts are “bound
by Supreme Court precedent”). Based on our supreme court’s holding in Brown, we
affirm the judgment of the trial court dismissing the Rule 36.1 motion.



                                            ____________________________________
                                            ROBERT L. HOLLOWAY, JR., JUDGE



                                          -2-